Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §120 with reference to Application Number: 15/654,371 filed on 07/19/2017.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “wherein the second axis of the throat portion is angularly offset to the first axis of the conductor portion and the third axis of the diffuser portion” of claims 24 and 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21-40 are objected to because of the following informalities:
Claim 21, line 15, limitation “a width of the throat portion” should read “[[a]] the width of the throat portion” to properly refer back to “a width of the throat portion” recited in lines 8-9 of claim 21.
Claims 22-32 are objected based on claim dependency.
Claim 33, lines 14-15, limitation “a width  of the throat portion” should read “[[a]] the width of the throat portion” to properly refer back to “a width of the throat portion” recited in line 10 of claim 33.
Claims 34-40 are objected based on claim dependency.
Claims 22-25 and 27, line 1, should read “The respiratory device of claim [[1]] 21” to properly claim the dependence of the claim.
Claims 28, line 1, should read “The respiratory device of claim [[7]] 27” to properly claim the dependence of the claim.
Claims 29-32, line 1, should read “The respiratory device of claim [[8]] 28” to properly claim the dependence of the claim.
Claims 34-35 and 37, line 1, should read “”The PAPR of claim [[13]] 33” to properly claim the dependence of the claim.
Claims 36, line 1, should read “The PAPR of claim [[15]] 35” to properly claim the dependence of the claim.
Claims 38-40, line 1, should read “The PAPR of claim [[17]] 37” to properly claim the dependence of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 33, the original disclosure of the instant application does not sufficiently disclose to provide support for the claimed limitation of “wherein the first transition portion has a first chamfered surface transitioning from the conductor portion to the throat portion” and “wherein the second transition portion has a second chamfered surface transitioning from the throat portion to the diffuser portion”. While, the original disclosure, Figure 2, shown a first tapered portion transitioning from the conduction portion and the throat portion and a second tapered portion transitioning from the throat portion to the diffuser portion, the original specification does not provide any detail discussion about the first and second transition portions having a “first chamfered surface” and a “second chamfered surface”, respectively. Therefore, the applicant has not reasonably conveyed to one ordinary skilled in the relevant art that that inventor or  a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, that the applicant had possession of the claimed invention as recited in claims 21 and 33.
Claims 22-32 and 34-40 are rejected based on claim dependence.
The Examiner suggested to amend the claimed “first chamfered surface” and “second chamfered surface” to “first tapered portion” and “second tapered portion”, respectively. This would resolve the 112(a) issues as noted above.  
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23, 27-29, 31-33, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zwolinsky et al (U.S. Publication 2013/0319408 hereinafter Zwolinsky) in view of Lewis (U.S. Publication 2002/0189369 hereinafter Lewis) and Evans (U.S. Patent 7,299,707 hereinafter Evans).
Regarding claim 21, Zwolinsky discloses a respiratory device (Figure 1 and Paragraph 67:  powered air purified respirator 7), comprising: a venturi  ([0068], [0071]: Dall tube 1 enables air flow to be measured) including: a first sensor port (Fig. 6, [0068]: port for pressure sensor 1d) and a second sensor port (Fig. 6, [0068]: port for pressure sensor 1c).
Zwolinsky does not explicitly teaches that the venturi is an eccentric venturi. Zwolinsky also does teach the eccentric venturi comprising: a conductor portion having a first axis, a first transition portion downstream from the conductor portion having a first transition axis, a throat portion downstream from the first transition portion having a second axis, wherein the first transition portion has a first chamfered surface transitioning from the conductor portion to the throat portion such that a width of the conductor portion is greater than a width of the throat portion, a second transition portion downstream from the throat portion having a second transition axis, and a diffuser portion downstream from the second transition portion having a third axis, wherein the second transition portion has a second chamfered surface transitioning from the throat portion to the diffuser portion such that the width of the throat portion is less than a width of the diffuser portion.
Regarding the specific structure of the venturi, Lewis discloses a venturi metering device ([0026]: venturi valve 10) and also teaches the venturi comprising: a conductor portion (Fig. 2, [0031]: entrance section 34  having a first axis (annotated Figure 2 below: first axis), a first transition portion (annotated Figure 2 below: first transition portion) downstream (annotated Figure 2 shown this configuration) from the conductor portion (Fig. 2, [0031]: entrance section 34) having a first transition axis (axis of the first transition axis), a throat portion (Fig. 2, [0031]: throat section 36) downstream from the first transition portion (annotated Figure 2 below shown this configuration) having a second axis (annotated Figure 2 below: second axis), wherein the first transition portion has a first chamfered surface (annotated Figure 2 below: first chamfered surface) transitioning (Fig. 2 shown this configuration) from the conductor portion (Fig. 2: entrance section 34) to the throat portion (Fig. 2: throat portion 36) such that a width of the conductor portion (Fig. 2: the width of the entrance portion 34) is greater (Figure 2 shown this configuration) than a width of the throat portion (Fig. 2: the width of the throat portion 36), a second transition portion (annotated Figure 2 below: second transition portion) downstream (annotated Figure 2 shown this configuration) from the throat portion (Fig. 2: throat portion 36) having a second transition axis (axis of the second transition axis), and a diffuser portion (Fig. 2, [0031]: exit section 38) downstream (annotated Figure 2 shown this configuration) from the second transition portion (annotated Figure 2 below: second transition portion) having a third axis (annotated Figure 2 below: third axis), wherein the second transition portion has a second chamfered surface (annotated Figure 2 below: second chamfered surface) transitioning from the throat portion (Fig.2:  throat section 36) to the diffuser portion (Fig. 2: exit portion 38) such that the width of the throat portion (Fig. 2: the width of the throat portion 36) is less than (Figure 2 shown this configuration) a width of the diffuser portion (Fig. 2: width of the exit portion 38).

    PNG
    media_image1.png
    490
    741
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi to have a conductor portion having a first axis, a first transition portion downstream from the conductor portion having a first transition axis, a throat portion downstream from the first transition portion having a second axis, wherein the first transition portion has a first chamfered surface transitioning from the conductor portion to the throat portion such that a width of the conductor portion is greater than a width of the throat portion, a second transition portion downstream from the throat portion having a second transition axis, and a diffuser portion downstream from the second transition portion having a third axis, wherein the second transition portion has a second chamfered surface transitioning from the throat portion to the diffuser portion such that the width of the throat portion is less than a width of the diffuser portion, as taught by Lewis, in order to provide a well-known configuration of venturi for measuring air flow.
	Regarding the use of an eccentric venturi, Evans teaches an eccentric venturi (title) wherein the eccentric venturi having the throat portion vertically offset (Col. 3, Lns 26-28) from the conductor portion (Fig. 4, Col. 3, Ln. 31: converging section 34) and the diffuser portion (Fig. 4, Col. 3, Ln. 35: divergent section 40) such that the bottoms of the conductor portion (Fig. 4, Col. 3, Ln. 31: converging section 34), throat portion (Fig. 4, Col. 3, Ln. 26: cylindrical throat 36) and the diffuser portion (Fig. 4, Col. 3, Ln. 35: divergent section 40) are aligned in a smooth untangled and uninterrupted surface over which the fluid may flow (Col. 3. Lns. 26-40) as an improvement over the concentric venturi (Fig. 1, Col. 2, Lns. 53-54: traditional venturi tube 2).  As a result of the modification, the bottoms of modified venturi including the conductor portion, the first transition portion, throat portion, second transition portion, and the diffuser portion are all aligned. It’s also noted that Lewis also disclosed that the conductor portion and diffuser portion do not required to be symmetrically about the throat portion (Lewis’s [0031])  which means the throat portion can be offset from the conductor and diffuser portion which is similar to Evans’s teaching.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi tube to be eccentric, as taught by Evans, for the benefit of preventing deposit which may cause inaccuracy reading (Evans’s Col. 2, Lns. 58-63 and Col. 3, Lns. 40-44).
Regarding claim 22, Zwolinsky, as modified, discloses the respiratory device of claim 21, wherein the conductor portion (Lewis’s Fig. 2: entrance portion 34/Evans’s Figs. 3 and 4: pressure port 50) is in fluid communication with the first sensor port (Zwolinsky’s Figure 6: low pressure point 1b/Lewis’s Fig. 2, [0034]: first pressure transducer PT1/Evans’s Figs. 3 and 4: pressure port 50).
Regarding claim 23, Zwolinsky, as modified, discloses the respiratory device of claim 21, wherein the throat portion (Lewis’s Fig. 2: throat portion/Evans’s Figs 3 and 4, Col. 3, Lns. 54: throat 38) is in fluid communication with the second sensor port (Zwolinsky’s Fig.6: pressure point 1a /Lewis’s Fig. 2, [0035]: throat conduit 44 enables measure pressure at the throat section 36 via differential pressure transducer DPT1/Evans’s Figs 3 and 4, Col. 3, Lns. 53: throat port 52).
Regarding claim 27, Zwolinsky, as modified, discloses the respiratory device of claim 21, further comprising an air pump (Zwolinsky’s Fig. 1, [0068]: fan includes impellor and volute 2) including an air channel ([0070]: air flow through the impellor and volute 2 passes through the Dall tube 1) and an electric motor ([0067]: motor 6 that drives the impellor and volute 2), wherein the eccentric venturi is coupled to the air channel of the air pump ([0070]: air flow through the impellor and volute 2 passes through the venturi/Dall tube 1).
Regarding claim 28, Zwolinsky, as modified, discloses the respiratory device of claim 27, further comprising a controller configured to control a speed (Zwolinsky’s [0069]: speed control 4) of the electric motor ([0069]: controls the motor speed) to maintain a predefined rate of flow of purified air ([0069]: to maintain a target air flow).
Regarding claim 29, Zwolinsky, as modified, discloses the respiratory device of claim 28, further comprising a differential air pressure sensor (Zwolinsky’s [0068]: differential pressure sensor) coupled to the first sensor port (Zwolinsky’s [0068]: pressure sensing point 1d where pressure sensor 1b is disposed) and the second sensor port (Zwolinsky’s [0068]: pressure sensing point 1a where pressure sensor 1c is disposed), wherein the controller controls the speed of the electric motor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow) based on an output of the differential air pressure sensor ([0071]: the use of venturi with sensors enable true air flow to be measured and using this true air flow measurement, the true closed loop system controls actual air flow).
Regarding claim 31, Zwolinsky, as modified, discloses the respiratory device of claim 28, wherein the controller controls the speed of the electric motor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow) based on the electrical output of the differential air pressure sensor (Zwolinsky’s [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan).
Zwolinsky as modified, does not disclose a temperature sensor.
However, Lewis discloses a venturi comprises differential pressure sensor ([0034]: pressure sensing means includes a first pressure transducer PT1, a second pressure transducer PT2, a first differential pressure transducer DPT1, and a second differential pressure transducer DPT2) includes a temperature sensor ([0039]: the venturi metering device 30 further includes a temperature sensing means for sensing the temperature of the exhaust gas 14 passing through the venturi metering device 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi to have a temperature sensor, as taught by Lewis, in order to provide  a well-known sensor used in a venturi (Lewis’s [0040]). It is noted that Zwolinsky already discloses that the speed of the electric motor is controlled by the controller based on the electrical output of the differential air pressure sensor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow; [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan) and thus with the modification to include the temperature sensor for the purpose of determining the density to determine the flow rate (Paragraph 35), the controller would control the speed of the electric motor based upon the output of the temperature sensor.
Regarding claim 32, Zwolinsky, as modified, discloses the respiratory device of claim 28, further comprising a breathing apparatus (Zwolinsky’s Fig. 1, [0067]: headtop 9).
Regarding claim 33, Zwolinsky discloses a powered air-purifying respirator (Fig.1, [0067]: Power Air Purified Respirator 7) comprising: an air pump (Fig. 1, [0068]: fan includes impellor and volute 2) including an air channel ([0070]: air flow through the impellor and volute 2 passes through the Dall tube 1) and an electric motor ([0067]: motor 6 that drives the impellor and volute 2); a venturi (Fig. 1, [0070]: Dall tube 1), coupled to the air channel ([0070]: air flow through the impellor and volute 2 passes through the venturi/Dall tube 1), including: a first sensor port (Fig. 6, [0068]: port for pressure sensor 1d) and a second sensor port (Fig. 6, [0068]: port for pressure sensor 1c); 
Zwolinsky does not explicitly teaches that the venturi is an eccentric venturi. Zwolinsky also does teach the eccentric venturi comprises a conductor portion having a first axis, a first transition portion downstream from the conductor portion having a first transition axis, a throat portion downstream from the first transition portion having a second axis, wherein the first transition portion has a first chamfered surface such that a width of the conductor portion is greater than a width of the throat portion, a second transition portion downstream from the throat portion having a second transition axis, and a diffuser portion downstream from the second transition portion having a third axis, wherein the second transition portion has a second chamfered surface such that a width of the throat portion is less than a width of the diffuser portion.
Regarding the specific structure of the venturi, Lewis discloses a venturi metering device ([0026]: venturi valve 10) and also teaches the venturi comprising: a conductor portion (Fig. 2: cylindrical pipe 12 with a venturi inlet 13) having a first axis (annotated Figure 2 below: first axis), a first transition portion (annotated Figure 2 below: first transition portion) downstream (annotated Figure 2 shown this configuration) from the conductor portion (Fig. 2, [0031]: entrance section 34) having a first transition axis (axis of the first transition axis), a throat portion (Fig. 2, [0031]: throat section 36) downstream from the first transition portion (annotated Figure 2 below shown this configuration) having a second axis (annotated Figure 2 below: second axis), wherein the first transition portion has a first chamfered surface (annotated Figure 2 below: first chamfered surface) transitioning (Fig. 2 shown this configuration) from the conductor portion (Fig. 2: entrance section 34) to the throat portion (Fig. 2: throat portion 36) such that a width of the conductor portion (Fig. 2: the width of the entrance portion 34) is greater (Figure 2 shown this configuration) than a width of the throat portion (Fig. 2: the width of the throat portion 36), a second transition portion (annotated Figure 2 below: second transition portion) downstream (annotated Figure 2 shown this configuration) from the throat portion (Fig. 2: throat portion 36) having a second transition axis (axis of the second transition axis), and a diffuser portion (Fig. 2, [0031]: exit section 38) downstream (annotated Figure 2 shown this configuration) from the second transition portion (annotated Figure 2 below: second transition portion) having a third axis (annotated Figure 2 below: third axis), wherein the second transition portion has a second chamfered surface (annotated Figure 2 below: second chamfered surface) transitioning from the throat portion (Fig.2:  throat section 36) to the diffuser portion (Fig. 2: exit portion 38) such that the width of the throat portion (Fig. 2: the width of the throat portion 36) is less than (Figure 2 shown this configuration) a width of the diffuser portion (Fig. 2: width of the exit portion 38).

    PNG
    media_image1.png
    490
    741
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi to have a conductor portion having a first axis, a first transition portion downstream from the conductor portion having a first transition axis, a throat portion downstream from the first transition portion having a second axis, wherein the first transition portion has a first chamfered surface transitioning from the conductor portion to the throat portion such that a width of the conductor portion is greater than a width of the throat portion, a second transition portion downstream from the throat portion having a second transition axis, and a diffuser portion downstream from the second transition portion having a third axis, wherein the second transition portion has a second chamfered surface transitioning from the throat portion to the diffuser portion such that the width of the throat portion is less than a width of the diffuser portion, as taught by Lewis, in order to provide a well-known configuration of venturi for measuring air flow.
	Regarding the use of an eccentric venturi, Evans teaches an eccentric venturi (title) wherein the eccentric venturi having the throat portion vertically offset (Col. 3, Lns 26-28) from the conductor portion (Fig. 4, Col. 3, Ln. 31: converging section 34) and the diffuser portion (Fig. 4, Col. 3, Ln. 35: divergent section 40) such that the bottoms of the conductor portion (Fig. 4, Col. 3, Ln. 31: converging section 34), throat portion (Fig. 4, Col. 3, Ln. 26: cylindrical throat 36) and the diffuser portion (Fig. 4, Col. 3, Ln. 35: divergent section 40) are aligned in a smooth untangled and uninterrupted over which the fluid may flow (Col. 3. Lns. 26-40) as an improvement over the concentric venturi (Fig. 1, Col. 2, Lns. 53-54: traditional venturi tube 2).  As a result of the modification, the bottoms of modified venturi including the conductor portion, the first transition portion, throat portion, second transition portion, and the diffuser portion are all aligned. It’s also noted that Lewis also disclosed that the conductor portion and diffuser portion do not required to be symmetrically about the throat portion (Lewis’s [0031])  which means the throat portion can be offset from the conductor and diffuser portion which is similar to Evans’s teaching.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi tube to be eccentric, as taught by Evans, for the benefit of preventing deposits which may cause inaccurate readings (Evans’s Col. 2, Lns. 58-63 and Col. 3, Lns. 40-44).
Regarding claim 37, Zwolinsky, as modified, discloses the respiratory device of claim 33, further comprising a controller configured to control a speed (Zwolinsky’s [0069]: speed control 4) of the electric motor ([0069]: controls the motor speed) to maintain a predefined rate of flow of purified air ([0069]: to maintain a target air flow).
Regarding claim 40, Zwolinsky, as modified, discloses the respiratory device of claim 37, wherein the controller controls the speed of the electric motor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow) based on the electrical output of the differential air pressure sensor (Zwolinsky’s [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan).
Zwolinsky as modified, does not disclose a temperature sensor.
However, Lewis discloses a venturi comprises differential pressure sensor ([0034]: pressure sensing means includes a first pressure transducer PT1, a second pressure transducer PT2, a first differential pressure transducer DPT1, and a second differential pressure transducer DPT2) includes a temperature sensor ([0039]: the venturi metering device 30 further includes a temperature sensing means for sensing the temperature of the exhaust gas 14 passing through the venturi metering device 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi to have a temperature sensor, as taught by Lewis, in order to provide a well-known sensor used in venturi (Lewis’s [0040]). It is noted that Zwolinsky already discloses that the speed of the electric motor is controlled by the controller based on the electrical output of the differential air pressure sensor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow; [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan) and thus with the modification to include the temperature sensor for the purpose of determining the density to determine the flow rate (Paragraph 35), the controller would control the speed of the electric motor based upon the output of the temperature sensor.

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zwolinsky, Lewis and Evans, as applied to claim 28 above, and further in view of Jones et al. (U.S. Publication 2008/0264182 hereinafter Jones).
Regarding claim 30, Zwolinsky, as modified, discloses the respiratory device of claim 28, wherein the controller controls the speed of the electric motor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow) based on the electrical output of the differential air pressure sensor (Zwolinsky’s [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan).
Zwolinsky does not explicitly disclose an absolute pressure sensor. 
However, Jones teaches measuring pressure difference using differential pressure sensors ([0037]: upper pressure sensor 70 and lower pressure sensor 75… control circuitry 30 then subtracts the two pressure measurements to determine the differential pressure) and also teaches absolute pressure sensors as alternative pressure sensor ([0038]: differential pressure sensor 50 or absolute pressure sensors 70 and 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi to have an absolute pressure sensor, as taught by Jones, in order to provide a well-known alternative sensor for measuring pressure of fluid in a venturi (Jones’s [0038]). It is noted that Zwolinsky already discloses that the speed of the electric motor is controlled by the controller based on the electrical output of the differential air pressure sensor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow; [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan) and thus with the modification to include the absolute pressure sensor for the purpose of accurately determining the differential pressure (Jones’s [0037] and [0038]), the controller would control the speed of the electric motor based upon the output of the absolute pressure sensor.
Regarding claim 39, Zwolinsky, as modified, discloses the respiratory device of claim 37, wherein the controller controls the speed of the electric motor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow) based on the electrical output of the differential air pressure sensor (Zwolinsky’s [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan).
Zwolinsky does not explicitly disclose an absolute pressure sensor. 
However, Jones teaches measuring pressure difference using differential pressure sensors ([0037]: upper pressure sensor 70 and lower pressure sensor 75… control circuitry 30 then subtracts the two pressure measurements to determine the differential pressure) and also teaches absolute pressure sensors as alternative pressure sensor ([0038]: differential pressure sensor 50 or absolute pressure sensors 70 and 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi to have an absolute pressure sensor, as taught by Jones, in order to provide a well-known alternative sensor for measuring pressure of fluid in a venturi (Jones’s [0038]). It is noted that Zwolinsky already discloses that the speed of the electric motor is controlled by the controller based on the electrical output of the differential air pressure sensor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow; [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan) and thus with the modification to include the absolute pressure sensor for the purpose of accurately determining the differential pressure (Jones’s [0037] and [0038]), the controller would control the speed of the electric motor based upon the output of the absolute pressure sensor.

Claims 21-29 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zwolinsky et al (U.S. Publication 2013/0319408 hereinafter Zwolinsky) in view of Evans.
Regarding claim 21, Zwolinsky discloses a respiratory device (Figure 1 and Paragraph 67:  powered air purified respirator 7), comprising: a venturi  ([0068], [0071]: Dall tube 1 enables air flow to be measured) including: a first sensor port (Fig. 6, [0068]: port for pressure sensor 1d) and a second sensor port (Fig. 6, [0068]: port for pressure sensor 1c).
Zwolinsky does not explicitly disclose an eccentric venturi comprising: a conductor portion having a first axis, a first transition portion downstream from the conductor portion having a first transition axis, a throat portion downstream from the first transition portion having a second axis, wherein the first transition portion has a first chamfered surface transitioning from the conductor portion to the throat portion such that a width of the conductor portion is greater than a width of the throat portion, a second transition portion downstream from the throat portion having a second transition axis, and a diffuser portion downstream from the second transition portion having a third axis, wherein the second transition portion has a second chamfered surface transitioning from the throat portion to the diffuser portion such that the width of the throat portion is less than a width of the diffuser portion.
However, Evans teaches an eccentric venturi comprising: a conductor portion (annotated Figure 4 below: converging portion which is a portion of the converging section 34; Col. 3, Ln. 31: converging section 34) having a first axis (annotated Figure 4 below: first axis), a first transition portion (annotated Figure 4 below: first transition portion) downstream from the conductor portion (annotated Figure 4 below: converging portion) having a first transition axis (the axis of the first transition portion), a throat portion (Fig. 4, Col. 3, Ln. 26: cylindrical throat 36) downstream from the first transition portion (annotated Figure 4 shown this configuration) having a second axis (annotated Figure 4 below: second axis), wherein the first transition portion has a first chamfered surface (annotated Figure 4 below: first chamfer surface) transitioning (annotated Figure 4 shown this configuration) from the conductor portion (annotated Figure 4 below: converging portion) to the throat portion (Fig. 4: throat 36)  such that a width of the conductor portion (Fig. 4: the width of the labeled converging portion) is greater than (annotated Figure 4 below shown this configuration) a width of the throat portion (Fig.4: the width of the throat portion 36), a second transition portion (annotated Figure 4 below: second transition portion) downstream from the throat portion (Fig. 4: throat portion 36) having a second transition axis (axis of the second transition portion), and a diffuser portion (annotated Figure 4 below: diverging portion which is a portion of the diverging section 40; Fig. 4, Col. 3, Ln. 35: divergent section 40) downstream (annotated Figure 4 below shown this configuration) from the second transition portion (annotated Figure 4 below: second transition portion) having a third axis (annotated Figure 4 below: third axis), wherein the second transition portion has a second chamfered surface (annotated Figure 4 below: second chamfered surface) transitioning from the throat portion (Fig.4: throat portion 36) to the diffuser portion (annotated Figure 4 below: diverging portion) such that the width of the throat portion (width of the throat portion 36) is less than a width of the diffuser portion (width of the diverging portion).

    PNG
    media_image2.png
    473
    519
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi to be an eccentric venturi comprises a conductor portion having a first axis, a first transition portion downstream from the conductor portion having a first transition axis, a throat portion downstream from the first transition portion having a second axis, wherein the first transition portion has a first chamfered surface transitioning from the conductor portion to the throat portion such that a width of the conductor portion is greater than a width of the throat portion, a second transition portion downstream from the throat portion having a second transition axis, and a diffuser portion downstream from the second transition portion having a third axis, wherein the second transition portion has a second chamfered surface transitioning from the throat portion to the diffuser portion such that the width of the throat portion is less than a width of the diffuser portion, as taught by Evans, for the benefit of preventing deposits which could cause inaccurate readings of flow data (Evan’s Col. 2, Lns. 58-63 and Col. 3, Lns. 40-44).
Regarding claim 22, Zwolinsky, as modified, discloses the respiratory device of claim 21, wherein the conductor portion (Evans’s annotated Figure 4 above: converging portion) is in fluid communication with the first sensor port (Zwolinsky’s Figure 6: low pressure point 1b/ Evans’s Figs. 3 and 4: pressure port 50).
Regarding claim 23, Zwolinsky, as modified, discloses the respiratory device of claim 21, wherein the throat portion (Evans’s Figs 3 and 4, Col. 3, Lns. 54: throat 38) is in fluid communication with the second sensor port (Zwolinsky’s Fig.6: pressure point 1a /Evans’s Figs 3 and 4, Col. 3, Lns. 53: throat port 52).
Regarding claim 24, Zwolinsky as modified, discloses the respiratory device of claim 21, wherein the second axis of the throat portion (annotated Figure 4 above: second axis) is angularly offset (annotated Figure 4 above shown this configuration) to the first axis of the conductor portion (annotated Figure 4 above: first axis) and the third axis of the diffuser portion (annotated Figure 4 above: third axis)
Regarding claim 25, Zwolinsky as modified, discloses the respiratory device of claim 1, wherein the first axis of the conductor portion (annotated Figure 4 below: first axis) makes an angle α (annotated Figure 4 below: angle alpha) with the third axis of the diffuser portion (annotated Figure 4 below: third axis).

    PNG
    media_image3.png
    446
    833
    media_image3.png
    Greyscale

Regarding claim 26, Zwolinsky as modified, discloses the respiratory device of claim 25, 
Zwolinsky as modified shown in annotated figure 4 above appears to show the angle α is  within the claimed range of at least greater than or equal to 8 degrees and less than 35 degrees. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modified angle alpha to be at least greater than or equal to 8 degrees and less than 35 degrees, in view of Evans’s disclosure of an acute angle alpha as shown in the annotated Figure 4 above, as a known configuration of eccentric venturi.
Regarding claim 27, Zwolinsky, as modified, discloses the respiratory device of claim 21, further comprising an air pump (Zwolinsky’s Fig. 1, [0068]: fan includes impellor and volute 2) including an air channel ([0070]: air flow through the impellor and volute 2 passes through the Dall tube 1) and an electric motor ([0067]: motor 6 that drives the impellor and volute 2), wherein the eccentric venturi is coupled to the air channel of the air pump ([0070]: air flow through the impellor and volute 2 passes through the venturi/Dall tube 1).
Regarding claim 28, Zwolinsky, as modified, discloses the respiratory device of claim 27, further comprising a controller configured to control a speed (Zwolinsky’s [0069]: speed control 4) of the electric motor ([0069]: controls the motor speed) to maintain a predefined rate of flow of purified air ([0069]: to maintain a target air flow).
Regarding claim 29, Zwolinsky, as modified, discloses the respiratory device of claim 28, further comprising a differential air pressure sensor (Zwolinsky’s [0068]: differential pressure sensor) coupled to the first sensor port (Zwolinsky’s [0068]: pressure sensing point 1d where pressure sensor 1b is disposed) and the second sensor port (Zwolinsky’s [0068]: pressure sensing point 1a where pressure sensor 1c is disposed), wherein the controller controls the speed of the electric motor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow) based on an output of the differential air pressure sensor ([0071]: the use of venturi with sensors enable true air flow to be measured and using this true air flow measurement, the true closed loop system controls actual air flow).

Regarding claim 33, Zwolinsky discloses a powered air-purifying respirator (Fig.1, [0067]: Power Air Purified Respirator 7) comprising: an air pump (Fig. 1, [0068]: fan includes impellor and volute 2) including an air channel ([0070]: air flow through the impellor and volute 2 passes through the Dall tube 1) and an electric motor ([0067]: motor 6 that drives the impellor and volute 2); a venturi (Fig. 1, [0070]: Dall tube 1), coupled to the air channel ([0070]: air flow through the impellor and volute 2 passes through the venturi/Dall tube 1), including: a first sensor port (Fig. 6, [0068]: port for pressure sensor 1d) and a second sensor port (Fig. 6, [0068]: port for pressure sensor 1c); 
Zwolinsky does not disclose an eccentric venturi comprises a conductor portion having a first axis, a first transition portion downstream from the conductor portion having a first transition axis, a throat portion downstream from the first transition portion having a second axis, wherein the first transition portion has a first chamfered surface such that a width of the conductor portion is greater than a width of the throat portion, a second transition portion downstream from the throat portion having a second transition axis, and a diffuser portion downstream from the second transition portion having a third axis, wherein the second transition portion has a second chamfered surface such that a width of the throat portion is less than a width of the diffuser portion.
However, Evans teaches an eccentric venturi comprising: a conductor portion (annotated Figure 4 below: converging portion which is a portion of the converging section 34; Col. 3, Ln. 31: converging section 34) having a first axis (annotated Figure 4 below: first axis), a first transition portion (annotated Figure 4 below: first transition portion) downstream from the conductor portion (annotated Figure 4 below: converging portion) having a first transition axis (the axis of the first transition portion), a throat portion (Fig. 4, Col. 3, Ln. 26: cylindrical throat 36) downstream from the first transition portion (annotated Figure 4 shown this configuration) having a second axis (annotated Figure 4 below: second axis), wherein the first transition portion has a first chamfered surface (annotated Figure 4 below: first chamfer surface) transitioning (annotated Figure 4 shown this configuration) from the conductor portion (annotated Figure 4 below: converging portion) to the throat portion (Fig. 4: throat 36)  such that a width of the conductor portion (Fig. 4: the width of the labeled converging portion) is greater than (annotated Figure 4 below shown this configuration) a width of the throat portion (Fig.4: the width of the throat portion 36), a second transition portion (annotated Figure 4 below: second transition portion) downstream from the throat portion (Fig. 4: throat portion 36) having a second transition axis (axis of the second transition portion), and a diffuser portion (annotated Figure 4 below: diverging portion which is a portion of the diverging section 40; Fig. 4, Col. 3, Ln. 35: divergent section 40) downstream (annotated Figure 4 below shown this configuration) from the second transition portion (annotated Figure 4 below: second transition portion) having a third axis (annotated Figure 4 below: third axis), wherein the second transition portion has a second chamfered surface (annotated Figure 4 below: second chamfered surface) transitioning from the throat portion (Fig.4: throat portion 36) to the diffuser portion (annotated Figure 4 below: diverging portion) such that the width of the throat portion (width of the throat portion 36) is less than a width of the diffuser portion (width of the diverging portion).

    PNG
    media_image2.png
    473
    519
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi to be an eccentric venturi comprises a conductor portion having a first axis, a first transition portion downstream from the conductor portion having a first transition axis, a throat portion downstream from the first transition portion having a second axis, wherein the first transition portion has a first chamfered surface transitioning from the conductor portion to the throat portion such that a width of the conductor portion is greater than a width of the throat portion, a second transition portion downstream from the throat portion having a second transition axis, and a diffuser portion downstream from the second transition portion having a third axis, wherein the second transition portion has a second chamfered surface transitioning from the throat portion to the diffuser portion such that the width of the throat portion is less than a width of the diffuser portion, as taught by Evans, for the benefit of preventing deposits which could cause inaccurate readings of flow data (Evans’s Col. 2, Lns. 58-63 and Col. 3, Lns. 40-44).
Regarding claim 34, Zwolinsky as modified, discloses the respiratory device of claim 33, wherein the second axis of the throat portion (annotated Figure 4 above: second axis) is angularly offset (annotated Figure 4 above shown this configuration) to the first axis of the conductor portion (annotated Figure 4 above: first axis) and the third axis of the diffuser portion (annotated Figure 4 above: third axis)
Regarding claim 35, Zwolinsky as modified, discloses the respiratory device of claim 33, wherein the first axis of the conductor portion (annotated Figure 4 below: first axis) makes an angle α (annotated Figure 4 below: angle alpha) with the third axis of the diffuser portion (annotated Figure 4 below: third axis).

    PNG
    media_image3.png
    446
    833
    media_image3.png
    Greyscale

Regarding claim 36, Zwolinsky as modified, discloses the respiratory device of claim 35, wherein angle α is  at least greater than or equal to 8 degrees and less than 35 degrees (Zwolinsky as modified shown in annotated figure 4 above appears to show the angle α is  within the claimed range of at least greater than or equal to 8 degrees and less than 35 degrees). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modified angle alpha to be at least greater than or equal to 8 degrees and less than 35 degrees, in view of Evans’s disclosure of an acute angle alpha as shown in the annotated Figure 4 above, as a known configuration of eccentric venturi.
Regarding claim 37, Zwolinsky, as modified, discloses the respiratory device of claim 33, further comprising a controller configured to control a speed (Zwolinsky’s [0069]: speed control 4) of the electric motor ([0069]: controls the motor speed) to maintain a predefined rate of flow of purified air ([0069]: to maintain a target air flow).
Regarding claim 38, Zwolinsky, as modified, discloses the respiratory device of claim 37, further comprising a differential air pressure sensor (Zwolinsky’s [0068]: differential pressure sensor) coupled to the first sensor port (Zwolinsky’s [0068]: pressure sensing point 1d where pressure sensor 1b is disposed) and the second sensor port (Zwolinsky’s [0068]: pressure sensing point 1a where pressure sensor 1c is disposed), wherein the controller controls the speed of the electric motor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow) based on an output of the differential air pressure sensor ([0071]: the use of venturi with sensors enable true air flow to be measured and using this true air flow measurement, the true closed loop system controls actual air flow).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zwolinsky and Evans, as applied to claim 37 above, and further in view of Jones.
Regarding claim 39, Zwolinsky, as modified, discloses the respiratory device of claim 37, wherein the controller controls the speed of the electric motor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow) based on the electrical output of the differential air pressure sensor (Zwolinsky’s [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan).
Zwolinsky as modified, does not explicitly disclose an absolute pressure sensor. 
However, Jones teaches measuring pressure difference using differential pressure sensors ([0037]: upper pressure sensor 70 and lower pressure sensor 75… control circuitry 30 then subtracts the two pressure measurements to determine the differential pressure) and also teaches absolute pressure sensors as alternative pressure sensor ([0038]: differential pressure sensor 50 or absolute pressure sensors 70 and 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi to have an absolute pressure sensor, as taught by Jones, in order to provide a well-known alternative sensor for measuring pressure of fluid in a venturi (Jones’s [0038]). It is noted that Zwolinsky already discloses that the speed of the electric motor is controlled by the controller based on the electrical output of the differential air pressure sensor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow; [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan) and thus with the modification to include the absolute pressure sensor for the purpose of accurately determining the differential pressure (Jones’s [0037] and [0038]), the controller would control the speed of the electric motor based upon the output of the absolute pressure sensor.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zwolinsky and Evans, as applied to claim 37 above, and further in view of Lewis.

Regarding claim 40, Zwolinsky, as modified, discloses the respiratory device of claim 37, wherein the controller controls the speed of the electric motor (Zwolinsky’s [0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow) based on the electrical output of the differential air pressure sensor (Zwolinsky’s [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan).
Zwolinsky as modified, does not disclose a temperature sensor.
However, Lewis discloses a venturi comprises differential pressure sensor ([0034]: pressure sensing means includes a first pressure transducer PT1, a second pressure transducer PT2, a first differential pressure transducer DPT1, and a second differential pressure transducer DPT2) includes a temperature sensor ([0039]: the venturi metering device 30 further includes a temperature sensing means for sensing the temperature of the exhaust gas 14 passing through the venturi metering device 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Zwolinsky’s venturi to have a temperature sensor, as taught by Lewis, in order to provide a well-known sensor used in venturi (Lewis’s [0040]). It is noted that Zwolinsky already discloses that the speed of the electric motor is controlled by the controller based on the electrical output of the differential air pressure sensor ([0069]: motor drive and speed control 4 is also provided as the closed loop part of the system that controls the motor speed to reach or maintain a targeted air flow; [0068] and [0071]: air flow rate measured by the differential pressure sensor is fed into the closed loop system to control the fan) and thus with the modification to include the temperature sensor for the purpose of determining the density to determine the flow rate (Paragraph 35), the controller would control the speed of the electric motor based upon the output of the temperature sensor.

Conclusion
The prior art of record and not relied upon is considered pertinent to applicant disclosure:
Luehrsen et al. (U.S. Patent 9,599,075) discloses the second axis of the throat portion is angularly offset to the first axis of the conductor portion and the third axis of the diffuser portion (Figure 2 below show the right angle portions can be considered as part of conductor portion and diffuser portion)

    PNG
    media_image4.png
    514
    802
    media_image4.png
    Greyscale


Ross (U.S. Patent 3,835,831) discloses  a venturi having a throat portion (Figure below: throat 22) with an axis that is offset from both the conductor portion (portion where elements 18 and 19 are disposed) and diffuser portion (the portion where element 21 is disposed).

    PNG
    media_image5.png
    235
    324
    media_image5.png
    Greyscale

Walrath et al. (U.S. Publication 2002/0178837) similarly discloses the second axis of the throat portion angularly offset to the diffuser portion where the portion of elements 30 and 40 are.

    PNG
    media_image6.png
    291
    707
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        



/PHILIP R WIEST/             Primary Examiner, Art Unit 3781